206 Ga. 822 (1950)
58 S.E.2d 813
LOOMIS
v.
CITY OF ATLANTA (two cases).
17071, 17072.
Supreme Court of Georgia.
April 11, 1950.
Homer L. Loomis Sr., for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, contra.
ATKINSON, Presiding Justice.
"Where a bill of exceptions with its record invokes jurisdiction of this court on the sole ground that a constitutional question is involved, but raises only a question as to the constitutionality of a municipal ordinance, the Court of Appeals has jurisdiction, and the Supreme Court has no jurisdiction to decide the question raised by the bill of exceptions." Dade County v. State of Georgia, 203 Ga. 280 (46 S.E. 2d, 345). The present cases involve the constitutionality of ordinances of the City of Atlanta, and no other question being involved which under article 6, section 2, paragraph 4, of the Constitution of 1945 (Code, Ann., § 2-3704) would confer jurisdiction on the Supreme Court, the cases are
Transferred to the Court of Appeals. All the Justices concur.